EXECUTION COPY

 

EXHIBIT 10.2

 

Prepared by and record and return to:

Jay S. Ruder, Esquire

Archer & Greiner, P.C.

One Liberty Place, 32nd floor

1650 Market Street

Philadelphia, PA 19103-7393

 

UPI # ____________________

 

 

 

COLLATERAL ASSIGNMENT OF TENANT’S INTEREST IN LEASE

This Collateral Assignment of Tenant’s Interest in Lease (the “Collateral
Assignment”) is entered into by, between and among Dataram Corporation, a New
Jersey corporation, (“Dataram”), Nappen & Associates, a Pennsylvania limited
partnership t/a/ 309 Developers Company (“Landlord”), and David Sheerr
(“Lender”) as of this 6th day of November, 2013.

 

BACKGROUND

 

On December 14, 2011, Lender made a loan to Dataram in the amount of $2,000,000
(the “Loan”) in exchange for which Dataram executed and delivered to Lender a
note and security agreement. Subject to the first priority lien and security
interest of Rosenthal & Rosenthal, Inc., Lender was also granted a continuing
security interest in all of Dataram’s physical assets, then existing or
thereafter acquired, located at 130 Corporate Drive, Montgomeryville, PA 18936
(the “Premises”), including, but not limited to, all goods, inventory,
equipment, furniture and fixtures. The business operated at the Premises was a
division of Dataram managed by Lender which Dataram had previously purchased
from Lender when it was known as Micro Memory Bank, Inc. (“MMB”).

MMB had entered into a lease with Landlord for the Premises dated December 31,
2000, which lease was renewed on February 13, 2006, and then assigned by MMB to
Dataram on March 31, 2009. Thereafter, Dataram entered into a Lease Renewal
Agreement for the Premises with Landlord dated February 10, 2011 (the “Lease”).
Lender and Dataram desire to amend and restate the Loan and have entered into an
Amended and Restated Loan and Security Agreement dated as of the date hereof
(the “Amended Loan”). Lender desires to be granted this Collateral Assignment
and the protections contained herein upon a default by Dataram under the Lease
or the Amended Loan. Dataram and Landlord wish to enter into this Collateral
Assignment to perfect the promise made in the Amended Loan to assign the
Premises to Lender in the event of a default under the Amended Loan.

 

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein and in the Amended Loan, the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Dataram, Landlord and Lender hereby agree as follows:

1.     Collateral Assignment. Dataram hereby grants, transfers and assigns to
Lender all of Dataram’s right, title, and interest as the tenant or lessee in,
to and under the Lease and any renewals, extensions, novations or substitutes
thereof and in and to the Premises, including, but not limited to, the right of
use and occupancy of the Premises under the Lease; provided, however, that so
long as Dataram shall not be in default of any of its obligations to Lender
under the Lease or the Amended Loan, Dataram shall continue to enjoy all the
rights and privileges of lessee under the Lease. Dataram warrants and represents
that a true, accurate, current and complete copy of the Lease, as renewed and
amended, is attached as Exhibit A hereto.

2.     Purpose of Assignment. This Collateral Assignment is given as additional
collateral for the purpose of securing the performance and discharge by Dataram
of each and every obligation, covenant, duty and agreement contained in the
Amended Loan. Upon the repayment in full of the Amended Loan, this Collateral
Assignment shall automatically terminate and be of no further force and effect.

3.     Covenants of Dataram and Landlord. Dataram and Landlord covenant with
Lender to observe and perform all of the obligations imposed upon them under the
Lease. Dataram shall not do or permit to be done anything to impair the
existence and validity of the Lease or the security of Lender hereunder. Dataram
shall not execute or permit any other sublease or assignment of Dataram’s
interest under the Lease; and not to modify or amend the Lease in any respect
without Lender’s prior written consent. Dataram covenants to preserve its rights
as the tenant under the Lease. Any actions taken in violation of this Paragraph
3 shall be void at Lender’s option, provided that Landlord shall be entitled to
assume that any amendment asserted by Dataram has been approved by Lender and
shall remain in full force and effect.

4.     Default. Upon or at any time after default in the performance of the
Amended Loan and/or the Lease by Dataram, Lender may, at its option, without in
any way waiving such default, upon five (5) days notice to Dataram and Landlord,
with or without bringing any action or proceeding, or by a receiver appointed by
a court, take possession of the Premises as the tenant under the Lease and,
subject to the terms of the Lease (as modified pursuant to the terms of this
Collateral Assignment) have, hold, use, occupy, lease, sublease, assign or
operate the Premises on such terms and for such period of time as Lender may
deem proper. Dataram shall indemnify and hold Lender harmless from and against,
any and all claims, actions, damages and expenses (including, without
limitation, reasonable attorneys’ fees) arising (i) out of Dataram’s failure to
perform under the Lease or any breach by Dataram of the Lease or of this
Collateral Assignment, and (ii) in connection with the Lease prior to Lender’s
taking possession of the Premises pursuant to this Paragraph 4. The exercise by
Lender of the option granted it in this Paragraph 4 shall not be considered a
waiver by Lender of any default by Dataram of the Amended Loan. If Lender
exercises its option to take possession of the Premises as the tenant under the
Lease, then Lender shall cover Dataram’s monetary defaults and Dataram shall be
liable to Lender for all such amounts.

2

 

5.     Landlord’s Agreements.

(a)     Consent. Landlord executes this Collateral Assignment in order to give
its consent to the assignment granted herein and to covenant that in the event
of a default by Dataram under the Lease, Landlord will give Lender written
notice thereof and will permit Lender to exercise, within fifteen (15) days of
the expiration of all cure periods for such default under the Lease, its rights
under Paragraph 4 hereof to occupy and use the Premises as the tenant under the
Lease (as modified pursuant to the terms of this Collateral Assignment).
Landlord agrees that Dataram, and not Lender or its sublessees, successors or
assigns, shall be responsible for all obligations and liabilities of the tenant
under the Lease prior to the occupation and use of the Premises by Lender. This
Collateral Assignment is hereby incorporated by reference into the Lease and
shall bind Landlord and any and all successors of Landlord in title to the
Premises, and Landlord agrees, as a condition to the effectiveness of any
transfer of any title to the Premises, to obtain a written agreement from the
transferee that the transferee shall be bound hereby.

(b)     Dataram Improvements. Upon the termination of the Lease for any reason,
Lender shall be entitled, within thirty (30) days after any such termination, to
delete or remove any signs and other improvements containing any trademarks,
service marks, symbols, logos, emblems and other distinctive features, so long
as Lender promptly repairs, at its sole expense, any damage caused thereby.

6.     Governing Law. This Collateral Assignment is to be construed in all
respects and enforced according to the laws of the Commonwealth of Pennsylvania.

7.     This document may be executed in one or more counterparts, all of which,
when taken together, shall constitute a single original.

[TEXT ENDS HERE. SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

 

3

 

IN WITNESS WHEREOF, the undersigned parties have executed this Collateral
Assignment of Tenant’s Interest in Lease on the date and year first above
written.

 

  DATARAM CORPORATION               By:     Name: John H. Freeman   Title:
President and Chief Executive Officer               LANDLORD:         NAPPEN &
ASSOCIATES,   a Pennsylvania limited partnership, t/a   309 DEVELOPMENT COMPANY
        By:     Its General Partner         By:     Name:     Title:          
LENDER:               DAVID SHEERR        

 

 

 

Accepted and Acknowledged:

 

ROSENTHAL & ROSENTHAL, INC.

 

 

By:     Name:     Title:    

4

 

 

OF     :       : SS COUNTY OF     :

 

ON THE ____ day of ___, 2013, before me, the subscriber, a __________________
for the _______________ of ________________, personally appeared ___________,
who acknowledged himself to be the ___________ of DATARAM CORPORATION, a
_________ corporation, and that he as such ___________, being authorized to do
so, executed the foregoing instrument for the purposes herein contained by
signing the name of the corporation by himself as its ___________.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

_____________________________           

 

 

OF     :       : SS COUNTY OF     :

 

ON THE ____ day of ___, 2013, before me, the subscriber, a __________________
for _______________ of ________________, personally appeared ___________, who
acknowledged himself to be the ___________ of _______________, a
__________________________________, general partner of Nappen & Associates, a
Pennsylvania limited partnership, and that he as such ___________, being
authorized to do so, executed the foregoing instrument for the purposes herein
contained by signing the name of the limited partnership by himself as the
_____________ of its general partner.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

_____________________________            

 

 

OF     :       : SS COUNTY OF     :

 

ON THE ____ day of ___, 2013, before me, the subscriber, a __________________
for _______________ of ________________, personally appeared David Sheerr, the
Lender identified in the foregoing instrument, who acknowledged that he executed
the foregoing instrument for the purposes herein contained by signing this name
thereto as his free act and deed..

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

_____________________________            

 

 

5

 

 

EXHIBIT A

 

LEASE

 

